                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION
CAMILLE ALEXANDER,                      :
                                        :
           Plaintiff/Counter-Defendant, :
                                        :
v.                                      :       Case No. 3:18-cv-301-TMR
                                        :
THE LINCOLN NATIONAL LIFE               :       Judge Thomas M. Rose
INSURANCE COMPANY,                      :
                                        :
           Defendant/Counter-Plaintiff. :
______________________________________________________________________

                         STIPULATED PROTECTIVE ORDER

      The parties agree that discovery proceedings in this case may involve

documents and testimony containing information that is subject to the protection of the

Court under Fed. R. Civ. P. 26(c). The parties stipulate and agree that that the following

protective provisions shall govern the handling of testimony, information and documents

produced or obtained by the parties:

1.    Confidential Information

      A.     This Protective Order shall apply to production of the following documents

             that are marked “CONFIDENTIAL”: Selected sections of underwriting

             guidelines (1) published by Swiss Re and (2) others created by The

             Lincoln National Life Insurance Company.

      B.     Designation: This Confidential designation shall be made by stamping

             each page of a document containing Confidential Information with the

             legend “CONFIDENTIAL” at or before the time the document is produced

             to the receiving party. Deposition testimony shall be deemed Confidential

             only if designated as such. Such designation shall be specific as to the
     portions of the transcript to be designated as Confidential. The Lincoln

     National Life Insurance Company may designate the portions of the

     transcript as Confidential by stating so on the record at the deposition.

     Whether or not the designation is made at the time of a deposition, all

     depositions shall be treated as Confidential until 15 days after The Lincoln

     National Life Insurance Company receives the transcript. Within 15 days

     of the receipt of the deposition transcript, The Lincoln National Life

     Insurance Company shall both designate the portions of the deposition

     transcript or other documents which it deems as Confidential pursuant to

     this Protective Order and provide written notice to Camille Alexander’s

     attorneys.

C.   Inadvertent Production: In the event that a party inadvertently produces

     Confidential Information without the “CONFIDENTIAL” legend, the

     producing party shall, promptly upon discovery of the inadvertent

     production, provide the receiving party with (i) written notice that the

     Confidential Information is designated Confidential under this Protective

     Order and (ii) replacement copies of the Confidential Information marked

     “CONFIDENTIAL.”        Such post-production designation of Confidential

     Information shall not under any circumstances be deemed a waiver, in

     whole or in part, of the right to assert confidentiality or of the protections of

     this Protective Order, and shall not entitle the receiving party or its

     attorneys to disclose such information in violation of this Protective Order.




                                     2
2.   Restrictions on Confidential Information

     A.    Purposes: Confidential Information shall be used only for the limited

           purpose of preparing for and conducting this action (including any

           appeals) and not for any other purpose.

     B.    Recipients: Confidential Information may be disclosed only to the

           following:

           i.     Counsel of record for any party to this action, including attorneys,

                  paralegals, clerks, and other employees of counsel’s firms who are

                  assisting in this case;

           ii.    Consultants, investigators, experts, and their respective staffs who

                  have been retained by a party to provide expert or opinion

                  testimony or to assist in the preparation for trial or other

                  proceedings in this case (so long as they agree in writing to be

                  bound hereby);

           iii.   Vendors engaged by any party to assist in copying, organizing,

                  filing, translating, converting, storing, retrieving or computer coding

                  of documents or data, or designing programs for handling

                  documents or data, in connection with this case (so long as they

                  agree in writing to be bound hereby);

           iv.    Court reporters retained to record or transcribe deposition

                  testimony taken in this case;

           v.     Any witness, although only to the extent relevant to his or her

                  potential testimony in this case;




                                            3
            vi.     Persons shown on the face of a document to have authored or

                    received it;

            vii.    Any person who the parties agree, in advance and in writing, may

                    receive such discovery materials;

            viii.   Any mediator and/or facilitator assigned to this case by the Court

                    and/or by agreement of the parties; and

            ix.     The Court (subject to Section 4 below) or by agreement of the

                    parties.

3.   Notice to Recipients of Confidential Information: Any party or representative of a

     party who provides Confidential Information to a person identified in Section 2(B)

     (other than the Court) shall:

     A.     Notify that person that the Confidential Information is being disclosed to

            him or her under the terms of the Protective Order and may not be

            disclosed other than as authorized by its terms, and

     B.     Require that person to return promptly all Confidential Information that is

            disclosed to him or her.

4.   Any party or representative of a party who wishes to file Confidential Information

     with the Court or disclose Confidential Information in a manner not authorized by

     Section 2B (the “producing party”) shall either:

     A.     Advise counsel for the opposing party of the intended filing or disclosure

            by written notice delivered at least seven days prior to the date of the

            intended filing or disclosure. If the opposing party objects to the filing or

            disclosure, it shall notify counsel for the producing party in writing of its

            objection and apply to the Court for an order prohibiting or restricting the


                                           4
            filing or disclosure within 14 days of receipt of the written notice of the

            intended filing or disclosure. No disclosure shall be made until the Court

            rules upon the application for protection.

     B.     Seek leave from the Court to file the Confidential Information under seal,

            unless the Court has entered a previous order authorizing the submission

            of the Confidential Information under seal or submission under seal is

            authorized by statute. Proposed sealed documents shall be electronically

            filed in accordance with the Court’s local rule regarding filing materials

            under seal.

5.   This Protective Order is without prejudice to the right of both parties to oppose

     another party’s designation of Confidential Information (which opposition the

     parties shall first attempt to resolve via informal discussions and/or agreement) or

     the admissibility of any Confidential Information produced on the grounds of lack

     of relevancy, privilege, or any other legal reason. This Order is entered based on

     the representations and agreements of the parties and for the purpose of

     facilitating discovery. Nothing herein shall be construed or presented as a judicial

     determination that any documents or information designated as Confidential by

     counsel or the parties is subject to protection under Rule 26(c) of the Federal

     Rules of Civil Procedure or otherwise until such time as the Court may rule on a

     specific document or issue.

6.   Within sixty days after termination of this case by final judicial decision or

     otherwise, any party that has obtained Confidential Information from another

     party shall either destroy that information or return it to the party from whom it

     was obtained at the request of the opposing party. However, counsel for the


                                           5
      parties may retain one complete set of documents, deposition transcripts (and

      exhibits), and pleadings (and exhibits) containing Confidential Information in a

      secure location. This requirement will not apply to Confidential Information that is

      contained in deposition transcripts or pleadings or that has been filed with the

      Court.

7.    This Protective Order does not preclude any party from seeking further relief or

      protective orders from the Court as may be appropriate under the Federal Rules

      of Civil Procedure. This Protective Order may be amended by agreement of

      counsel for the parties and approval by the Court.

8.    The use of any Confidential Information for the purpose of any hearing or trial

      which is open to the public is not addressed in this Order, and may be subject to

      future order as the need may arise.

      IT IS SO ORDERED.


DATE: May 15, 2019                                *s/Thomas M. Rose
                                                  _______________________________
                                                  The Honorable Thomas M. Rose



APPROVED FOR ENTRY:

Rutter & Russin, LLC                            Saretsky Hart Michaels + Gould PC

By: /s/ Justin Rudin (with permission)          By: /s/ Eric A. Michaels
    Robert P. Rutter (0021907)                      Eric A. Michaels (0095399)
    Justin Rudin (0087368)                          Attorneys for Defendant
    Attorneys for Plaintiff                         995 South Eton
    One Summit Office Park, Suite 650               Birmingham, Michigan 48009
    4700 Rockside Road                              (248) 502-3300
    Independence, Ohio 44131                        emichaels@saretsky.com
    (216) 642-1425
    brutter@ohioinsurancelawyer.com
    jrudin@ohioinsurancelawyer.com


                                            6
7
